ULRICH, Judge,
dissenting.
I respectfully dissent from the majority’s opinion affirming Mr. Kidd’s conviction.
*12In his first point on appeal, Mr. Kidd claims that the trial court erred in submitting Instruction No. 6, the verdict director for acceding to corruption, because it did not specifically define the known legal duty that he allegedly violated in return for sexual favors from Ms. Ness. Instruction No. 6, which was patterned after MAI-CR3d 330.12, provided in pertinent part:
If you find and believe from the evidence beyond a reasonable doubt:
First, that on or about July 3, 1998, in the County of Platte, State of Missouri, the defendant solicited from Brandie Ness sexual favors, and
Second, that the defendant was then a Ferrelview Police Officer, a public servant, and
Third, that as a Ferrelview Police Officer, the defendant had a legal duty to enforce the law courteously and appropriately without fear or favor, and
Fourth, that defendant solicited from Brandie Ness sexual favors in return for his violation of that legal duty, and Fifth, that defendant acted knowingly with respect to the facts and conduct submitted in this instruction,
Then you will find the defendant guilty of acceding to corruption.
However, unless you find and believe from the evidence beyond a reasonable doubt each and all of these propositions, you must find the defendant not guilty of that offense.
(emphasis added). Mr. Kidd contends that the known legal duty in paragraph third of the instruction was stated in overly broad terms and gave the jury a roving commission to determine what legal duty Mr. Kidd violated in return for sexual favors from Ms. Ness.
The trial court must give an applicable MAI-CR instruction where one is available to the exclusion of any other instruction. Rule 28.02(c); State v. Richardson, 951 S.W.2d 718, 721 (Mo.App. W.D.1997). The giving or failure to give an instruction in violation of Rule 28.02 or any applicable Notes on Use constitutes error, its prejudicial effect to be judicially determined. Rule 28.02(f); Richardson, 951 S.W.2d at 721. A conviction will be reversed for instructional error only if prejudice results to the defendant. State v. Taylor, 944 S.W.2d 925, 936 (Mo. banc 1997); Richardson, 951 S.W.2d at 721. “A defendant is prejudiced by an erroneous instruction when the jury may have been adversely influenced by it.” State v. Caldwell, 956 S.W.2d 265, 267 (Mo. banc 1997). An erroneous jury instruction may be prejudicial to a defendant if it has the potential to confuse or mislead the jury. State v. Green, 812 S.W.2d 779, 787 (Mo.App. W.D.1991).
“A verdict-directing instruction must contain each element of the offense charged and must require the jury to find every fact necessary to constitute essential elements of [the] offense charged.” State v. Ward, 745 S.W.2d 666, 670 (Mo. banc 1988); State v. Riggs, 2 S.W.3d 867, 873 (Mo.App. W.D.1999). Instructions should not be confusing, ambiguous, equivocal, and should not mislead jurors. State v. Frankenberg, 876 S.W.2d 286, 289 (Mo.App. S.D.1994).
MAI-CR3d 330.12, the applicable MAI-CR instruction in this case, does not require an instruction for acceding to corruption to define the phrase “known legal duty.” State v. Scott, 781 S.W.2d 64, 67 (Mo. banc 1989). It does require, however, that the instruction “[s]tate the specific ‘known legal duty’ alleged to have been violated” in paragraph third. MAI-CR3d 330.12.
Mr. Kidd specifically argues that evidence of several legal duties was introduced at trial and that the instruction as submitted gave the jury a roving commission to determine which duty Mr. Kidd violated in return for sexual favors. I *13agree. Instruction No. 6 stated that the known legal duty Mr. Kidd allegedly violated was a duty “to enforce the law courteously and appropriately without fear or favor.” The statement is a part of the oath taken by law enforcement officers in Missouri and is intended to encompass both the duties and the spirit of fulfilling those duties impartially as provided by law. The clause, as a part of the oath of office, was not, however, constructed to articulate an element in a jury instruction. It may be a good oath, but it’s deficient as a jury instruction. The oath and, thus, paragraph third, states Mr. Kidd’s duty was “to enforce the law....” The balance of the paragraph states how the law was to be enforced, “courteously and appropriately without fear or favor.” While the oath, by design, expresses a comprehensive general duty of law enforcement officers to fairly enforce the law without soliciting favor, it necessarily includes many duties, both generally as an oath and as used in paragraph third in this case. Among the included duties were those about which the Police Chief of the Ferrelview Police Department testified, which were Mr. Kidd’s duty to properly complete an activity log by stating the events that occurred while on patrol, his duty to follow proper procedure for transporting a female passenger, and his duty to contact the police chief for instructions if he encountered a person in possession of a controlled substance. The Chief of Police declared that Mr. Kidd had not properly performed any of these duties. This was the evidence regarding duties and their breach. Thus, as instructed, the jury had to have either (1) found that Mr. Kidd violated one of the duties stated by the Chief of Police in return for Brandie Ness’s sexual favors, or (2) determined on its own that Mr. Kidd had a duty to not threaten to arrest a person unless she has sex with him and that he violated that duty. In either case, the jury had a roving commission to determine what legal duty Mr. Kidd violated in return for sexual favors from Ms. Ness. The statement in paragraph third of the known legal duty Mr. Kidd allegedly violated was, therefore, overly broad and vague.
The majority cites State v. Scott, 781 S.W.2d 64 (Mo. banc 1989), for the proposition that the trial court is not required to instruct the jury on what known legal duty a defendant has violated in return for receiving a benefit. Scott instructs that the phrase “known legal duty” within section 576.020 is not unconstitutionally vague and that defining the phrase “known legal duty” in the instructions is unnecessary. Id at 66-67. Scott does not say, however, that paragraph third of the verdict director need not state the specific duty the State claims to have been breached. In Scott, the stated known legal duty in paragraph third of the verdict directing instruction, or its absence, was not contested by the defendant. Unlike Mr. Kidd in this case, Mr. Scott did not claim the verdict directing instruction was erroneous, and the issue was not before the Court in Scott. Contrary to the majority’s position, MAI-3d 330.12 requires that the specific duty be stated in paragraph third.
In finding that paragraph third was not overly broad or prejudicial to Mr. Kidd, the majority also explains that when read with the entire verdict director, and paragraph fourth in particular, “the jury was focused on the issue of whether the appellant led Ms. Ness to believe she and her friends were in trouble if she did not have sex with him.” The majority’s position, by inference, asserts that paragraph fourth in particular, and the other paragraphs generally, define and sufficiently limit paragraph third. Thus, although paragraph third is universal, paragraph fourth sufficiently defines both the duty, required in paragraph third by MAI-CR3d 330.12, and the breach in return for a benefit, required in paragraph fourth. The effect of the *14majority’s position is that paragraph third, as stated in this case, is a permanent filler, usable whenever a law enforcement officer is charged with having violated section 576.020. The effect is contrary to the requirements of instruction MAI-CR3d 330.12 that a specific known legal duty be stated.
The majority acknowledges that the verdict finding instruction would have been “better” had it used the language of the indictment such that paragraph third would have read, “the legal duty to refrain from soliciting sexual favors from witnesses or potential defendants.” I agree and had paragraph third used the language within the indictment that charged the duty violated, the jury could have determined whether Mr. Kidd breached the stated duty in return for a benefit as alleged in paragraph fourth. Had the indictment simply charged Mr. Kidd with violating “a legal duty to enforce the law courteously and appropriately without fear or favor,” the defendant, at the very least, would have been entitled to a bill of particulars compelling the prosecutor to state what legal duty was violated in return for a benefit. Surely the jury, as the trier of fact, should have been informed of the legal duty violated. And surely the defendant is entitled to have the jury know what legal duty was violated.
Because Instruction No. 6 failed to comply with the requirements of MAI-CR3d 330.12 that a specific known legal duty be stated in paragraph third, its submission to the jury was error. Additionally, because the instruction necessarily confused or mislead the jury, its submission was prejudicial to Mr. Kidd.
The analysis does not end here, however, and another related issue exists that confronts the majority’s opinion. Even if I accepted the majority’s position that the jury was focused on a more specific duty to not abuse his authority as a law enforcement officer by threatening to arrest a person, or other persons, unless the person addressed engaged in sexual intercourse with him, no evidence was .introduced that Mr. Kidd had such a duty. While it would seem common sense that a law enforcement officer has such a duty, to convict a defendant of a crime, the State is required, as a matter of due process, to prove beyond a reasonable doubt each and every element of the charged offense. State v. Dudley, 51 S.W.3d 44; 51 (Mo.App. W.D.2001). A conviction of acceding to corruption requires proof that the defendant received a benefit in return for violation of a known legal duty as a public servant. § 576.020.1, RSMo 2000. Because no evidence was offered regarding the more specific known legal duty stated by the majority or set out in the indictment, the State failed to prove beyond a reasonable doubt an essential element of the crime of acceding to corruption. Due process of law requires, therefore, that the judgment of conviction be reversed, as unpalatable as that is.